DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 08/31/2022 have been fully considered.
With respect to the specification objection(s), applicant’s amendment(s) to the specification has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendments introduced new objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's argument is found persuasive and has/have overcome the previous rejection(s). However, applicant’s amendments introduced new rejections. 
With respect to the claim rejection(s) under 35 U.S.C. § 102 based on Elsey and Sperry, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the rejection(s) under 35 U.S.C. § 103 of  amended claim 1, applicant’s amendment(s) to the claim(s) and accompanying arguments has/have overcome the claim rejection(s). 
With respect to the rejection(s) under 35 U.S.C. § 102/103 of amended claim 10, applicant’s arguments are moot in view of the new grounds of rejection presented in this Office action. 
With respect to the rejection(s) under 35 U.S.C. § 103 of claim 14, applicant’s arguments that the office action fails to explain why a POSITA at the time of the invention would have been motivated to modify Sperry in view of Schultheiss and Sabo are not found persuasive because pages 16 and 17 of the CTNF dated 06/01/2022 provide specific motivations/benefit(s) as well as rationales for the proposed modification. Thus, the 103 rejection is maintained.
Election/Restrictions
Applicant's election with traverse of Group I and Species A1 (i.e. claims 1-8, 10, 12-14 and 22) in the reply filed on 08/31/2022 is acknowledged. 
The traversal is on the ground(s) that the multiple groups and species can be searched together without serious burden because the search of elected group and species will presumably provide a proper search for non-elected groups and species. This is found not to be persuasive because: 1) Applicant fails to provide commensurate evidence that there is not an undue burden; 2) Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive; 3) Applicants’ attention is drawn to the fact that the examination and search for method claims requires the identification of processing steps while the examination and search for apparatus claims requires the identification of structural elements;  4) the processing/operating steps of invention II are not linked to the structural elements of invention I; and 5) the different classifications and fields of searches previously noted for the groups/inventions are appropriate/sufficient reasons for establishing the serious burden of examining both groups, and for insisting on restriction between the two distinct groups as explained in MPEP § 808.02.
The traversal is also on the ground(s) that examiner did not satisfy the requirements set forth in MPEP § 806.05(e) as no reasons exist for issuing the restriction. Applicant’s argument are not found persuasive. Pg. 3 of the CTNF dated 06/01/022 provide ample examples that recite material differences between inventions I and II and how the apparatus as claimed can be used to practice another and materially different process. Furthermore, the processing/operating steps of invention II are not linked to the structural elements of invention I. Thus, applicant’s arguments are not found persuasive. 
For at least the reasons set forth above, the requirement is still deemed proper and is therefore made FINAL. 
Claims 15-21 remain withdrawn. Withdrawn method claims 15-21 may slow prosecution. If applicant seeks rejoinder of withdrawn claims, examiner notes that withdrawn claims must meet all the requirements for rejoinder set forth in Pg. 7 of the CTNF dated 06/01/022. For instance, all claims directed to a nonelected process invention must include ALL the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities: 
Claim 8, “the first set first set of” should be changed to --the first set of --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the newly added limitation “the window defines a bevel between an edge portion of the window and the at least one pneumatic actuation zone” which fails to comply with the written description requirement. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “the window defines a bevel between an edge portion of the window and the at least one pneumatic actuation zone” in the application as filed. See MPEP §§ 2163.04 and 2163.06. While Fig. 1,  Figs. 4A-B, [0080], and [0097] of Applicant’s published application has support for ‘an edge portion of the window proximate to the at least one pneumatic actuation zone includes/defines a bevel’, they do not have sufficient support for “the window defines a bevel between an edge portion of the window and the at least one pneumatic actuation zone” as claimed. Thus, the limitation introduces new matter. 
Claim(s) 12-14 is/are rejected as being dependent from claim 10 and therefor including all the limitation thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the window defines a bevel between an edge portion of the window and the at least one pneumatic actuation zone” which is indefinite. The “least one pneumatic actuation zone” is a different element from the window, and therefore, it is unclear how the window defines a bevel between an edge portion of the window and the at least one pneumatic actuation zone which is not part of the window. Furthermore, the recitation is inconsistent with Fig. 1,  Figs. 4A-B, [0080], and [0097] of Applicant’s published application because neither the window nor its edge/bevel extend to the at least one pneumatic actuation zone. For these reasons, the limitation is indefinite. 
Claim(s) 12-14 is/are rejected as being dependent from claim 10 and therefor including all the limitation thereof.
	Claims 12-14 recites the limitation “additive manufacturing apparatus of claim 11” which is indefinite because claim 11 was canceled. Thus, the scope of these claims is unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080179787 – of record) in view of Moore (US 20160200052) and/or El-Siblani (US 20130140741).
Regarding claim 10, Sperry discloses an additive manufacturing apparatus (P0003, Figs. 1-2)  comprising:
a support plate (610: P0104, 0182, Fig. 49C-D, Fig. 55);
a stage (700) configured to hold a component (P0190, 0202, Fig. 2, Fig. 49C, Fig. 51);
one or more actuators (elevator arm(s) 900 and/or 1000) operable to move the stage away from the support plate in a Z-axis direction (P0106, Fig. 2);
a radiant energy device (1400) positioned on an opposing side of the support plate from the stage (P0109, Fig. 2, Fig. 49B-C); and
a window (605 functioning as a window: P0182, Fig. 55) defining a first surface portion (top surface 625 of 605) vertically offset from the support plate (610) by an offset distance in the Z-axis direction (top surface 625 of 605 is vertically offset from the top surface 611 of 610 so as to form a vacuum path; P0198-0199, Fig. 55C), wherein radiant energy is configured to be provided from the radiant energy device through the window (P0182, 0189, Fig. 49A-D); and 
a foil interaction device having at least one pneumatic actuation zone proximate to the window proximate to the window (vacuum means comprising a first vacuum channel 628 at a first corner proximate to 605: Figs. 55C), wherein the at least one pneumatic actuation zone is vertically offset from the first surface portion of the window in the Z-axis direction (first vacuum channel 628 is vertically offset from the first surface portion 625 of 605 in the Z-axis direction: P0198-0200, Figs. 55C).
Sperry differs from the claimed invention in that Sperry fails to disclose wherein the window defines a bevel between an edge portion of the window and the at least one pneumatic actuation zone. However, a person having ordinary skill in the art would have known/recognized that the difference between Sperry and the claimed invention is a mere change to the shape of the window yielding predictable result(s) of improving support/mobility of the foil in the window. See MPEP § 2144.04 IV B.
Additionally, in the same field of endeavor, additive manufacturing apparatuses (P0007), Moore discloses/suggest the technique of providing a foil interaction device having at least one pneumatic actuation zone (1010) proximate to a window (810), wherein the at least one pneumatic actuation zone is vertically offset from the first surface portion of the window in the Z-axis direction (1010 is below the top surface of 810: Fig. 34), wherein the window defines a bevel (814) between an edge portion of the window and the at least one pneumatic actuation zone for the benefit(s) of increasing gas flow to the build surface (P0264, Fig. 34). 
In the same field of endeavor, additive manufacturing apparatuses (P0093, 0147-0148, Fig. 25), El-Siblani discloses/suggest the technique of making an edge of window (679) bevel for the benefit(s) of improving mobility/support between the window and a film (P0206, Fig. 43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Sperry in view of Moore and/or El-Siblani by providing to the window a bevel between an edge portion of the window and the at least one pneumatic actuation zone for the benefit(s) of improving support/mobility of the foil in the window and/or increasing gas flow to the build surface as suggested by Moore and/or El-Siblani. See MPEP §§ 2143 I C, 2143 I G, 2144 II, and/or 2144.04 IV.
Regarding claim 12, Sperry further discloses wherein the at least one pneumatic actuation zone selectively provides at least one of a negative pressure to draw a foil towards a build surface or a positive pressure to push a portion of a foil away from the build surface (P0198-0201, Figs. 55-55D).
Regarding claim 13, Sperry further discloses/suggests wherein the at least one pneumatic actuation zone includes a first pneumatic actuation zone separated from a second pneumatic actuation zone by a separation zone (Sperry further discloses/suggests to provide similar vacuum channels 628 at each corner: P0198-0199, Figs. 55-55D; thus, Sperry further discloses/suggests a second vacuum channel 628 at a second corner not depicted in the Figures which separated from the first channel). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperry (US 20080179787 – of record) in view of Moore (US 20160200052) and El-Siblani (US 20130140741) as applied to claim 10 above, and further in view of Sabo (US 20200307100 – of record) and/or Schultheiss (US 20170297261 – of record).
Regarding claim 14, Sperry further discloses/suggests the operations of: engaging the foil interaction device to a foil (400) via applying a negative pressure to the foil through the at least one pneumatic actuation zone (P0200);  and
disengaging a portion of the foil interaction device and the foil, wherein disengaging the portion of the foil interaction device corresponds to removing the negative pressure to the foil from the at least one pneumatic actuation zone (P0200-0201).
However, Sperry is silent about a controller. 
In the same field of endeavor, additive manufacturing apparatuses, Sabo the technique of including a controller (44) configured to control a pneumatic film interaction device (30) and execute the claimed operations for the benefit(s) of automating/improving the engaging and disengaging of a film (22: P0032-0033, 0044, 0046, 0048, Fig. 1). 
In the same field of endeavor, additive manufacturing apparatuses, Schultheiss discloses an additive manufacturing apparatus (Fig. 1) comprising a support plate (62: P0109, Figs. 7-8), a stage (52: P0126, Fig. 1, Figs. 7-8), one or more actuators (54) operable to move the stage away from the support plate in a Z-axis direction (P0126, Fig. 1), a radiant energy device (20) positioned on an opposing side of the support plate from the stage (P0093-0094, Fig. 1, Fig. 8), and a window (38) defining a first surface portion (upper surface) vertically offset from the support plate by an offset distance in the Z-axis direction (P0098, 0100, Fig. 1, Fig. 8), wherein radiant energy is configured to be provided from the radiant energy device through the window (P0100, Fig. 1) substantially as claimed by applicant in claim 10. Schultheiss further discloses the technique of including a controller/processor configured to control a pneumatic film interaction device (86) and execute the claimed operations for the benefit(s) of automating/improving the engaging and disengaging of a film (46) from the pneumatic interaction device (claim 19, P0098, 0122, 0127, 0130, 0143, Fig. 8).
A person of ordinary skill in the art would have known/recognized that controllers configured to control the components of a 3D apparatus are known/desirable to automate 3D printing operations. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Sperry in view of Sabo and/or Schultheiss by including a controller configured to control the pneumatic film interaction device and execute the claimed operations for the benefit(s) of automating/improving the engaging and disengaging of a film (46) from the pneumatic interaction device. See §§ MPEP 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Allowable Subject Matter
Claims 1-8 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for the indication of allowable subject matter are the same as those presented by the Attorney in the Remarks submitted on 08/31/2022.
No other prior art was located that fairly suggested the claimed invention in whole or in part,
along with the requisite motivation for combining to render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Tsai (US 20200298485 – of record) discloses a 3D printing apparatus relevant to claim 10 (Fig. 2 and accompanying text). Tsai can be used in addition to or in lieu of Sperry; and
Vermeer (US 20120007287 – of record) discloses a relevant 3D printing apparatus (Fig. 9) and the techniques of using at least one vacuum chamber (P0122-0125, Figs. 7-8), suction clamps (P155-0156), and/or mechanical clamps to retain a foil during additive manufacturing (P0150-154, Fig. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743